Exhibit 10.1

 

as of January 26, 2010

 

VIA OVERNIGHT COURIER

 

Global Operating LLC

Global Companies LLC

Global Montello Group Corp.

Glen Hes Corp.

Chelsea Sandwich LLC

800 South Street

Waltham, Massachusetts 02454

 

Attention:              Thomas J. Hollister, Chief Operating Officer and Chief
Financial Officer

 

Re:          Consent Regarding Capital Expenditure Limit for 2010 Fiscal Year

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain (a) Credit Agreement dated as of
October 4, 2005 by and among GLOBAL OPERATING LLC, a Delaware limited liability
company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware limited liability company
(“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware corporation (“Montello”),
GLEN HES CORP., a Delaware corporation (“Glen Hes”), CHELSEA SANDWICH LLC, a
Delaware limited liability company (“Chelsea” and, collectively with OLLC,
Global, Montello and Glen Hes, the “Borrowers” and each, individually, a
“Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Initial Guarantors” and each, individually, an “Initial
Guarantor”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., in its capacity
as L/C Issuer (as defined in the Credit Agreement) and BANK OF AMERICA, N.A., in
its capacity as administrative agent (in such capacity, the “Administrative
Agent”); and (b) Guaranty dated as of October 4, 2004 (as amended and in effect
from time to time, the “Guaranty”) by the Initial Guarantors and Global Energy
Marketing LLC (“GEM” and, collectively with the Initial Guarantors, the
“Guarantors”) in favor of the Administrative Agent, the Lenders, the L/C Issuer,
the LOI Agent (as such term is defined in the Guaranty) and the LOI Banks (as
such term is defined in the Guaranty).   Capitalized terms used herein and which
are not otherwise defined shall have the respective meanings ascribed thereto in
the Credit Agreement.

 

As you are aware, pursuant to Section 7.19 of the Credit Agreement, the Loan
Parties have agreed that the Loan Parties will not make or become legally
obligated to make any Capital Expenditures in any fiscal year that exceed, in
the aggregate for all Loan Parties, $10,000,000 for such fiscal year.  The
Borrowers have informed the Administrative Agent and the Lenders that the Loan
Parties would like the ability to

 

--------------------------------------------------------------------------------


 

make or become legally obligated to make Capital Expenditures in the fiscal year
ending December 31, 2010 in an aggregate amount for all Loan Parties which does
not exceed $20,000,000 for such fiscal year.  As such, the Borrowers have asked
the Administrative Agent, the L/C Issuer and the Lenders to consent to the Loan
Parties making or becoming legally obligated to make Capital Expenditures in the
fiscal year ending December 31, 2010 which exceed $10,000,000 for such fiscal
year, so long as the aggregate amount of Capital Expenditures made for all Loan
Parties or for which the Loan Parties are legally obligated to make does not
exceed $20,000,000 for such fiscal year (the “Proposed Cap Ex Increase”).

 

The Administrative Agent, the L/C Issuer and the Lenders hereby consent to the
Proposed Cap Ex Increase so long as (a) no Default or Event of Default has
occurred and is continuing as of the date hereof, at the time of making or
becoming legally obligated to make any such Capital Expenditures, or as a result
of making or becoming legally obligated to make any such Capital Expenditures;
(b) the aggregate amount of Capital Expenditures made for all Loan Parties or
for which the Loan Parties are legally obligated to make does not exceed
$20,000,000 for the fiscal year ending December 31, 2010; (c) such Proposed Cap
Ex Increase is only for the fiscal year ending December 31, 2010; and (d) the
Borrowers shall pay to the Agent, for the respective account of each Lender
which consents to the Proposed Cap Ex Increase by returning its signature
page hereto to the Agent by not later than 12:00 noon (Boston time) on
January 26, 2010 a work fee (the “Work Fee”) of $5,000 for each such consenting
Lender.

 

Subject to such conditions, and receipt by the Administrative Agent of
(a) counterparts of this letter duly executed by the Borrowers, the Guarantors,
the Agent and the requisite Lenders and (b) the Work Fee for each consenting
Lender, the Administrative Agent, the L/C Issuer and the Lenders hereby consent
to the Proposed Cap Ex Increase, all as more fully described herein.

 

Each of the Borrowers and the Guarantors hereby repeats, on and as of the date
hereof, each of the representations and warranties made by it in Article V of
the Credit Agreement (or, in the case of GEM, as modified by the Joinder
Agreement dated as of August 5, 2009) except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.  In addition, each
of the Borrowers and the Guarantors hereby represents and warrants that the
execution and delivery by such Person of this consent and the performance by
each such Person of all of its agreements and obligations under the Credit
Agreement as modified hereby and the other Loan Documents to which it is a party
are within the corporate and/or company authority of each of such Person and has
been duly authorized by all necessary corporate and/or membership action on the
part of each such Person.

 

This consent shall not be construed, however, as a waiver of any other
provisions of the Loan Documents or to permit the Guarantors, the Borrowers or
any Subsidiary to take any other action which is prohibited by the terms of the
Credit Agreement and the other Loan Documents.  The Borrowers agree that a
failure to comply with the provisions set forth herein shall constitute an Event
of Default under

 

2

--------------------------------------------------------------------------------


 

the Credit Agreement. Except as expressly consented to hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  This
consent letter shall constitute a Loan Document under the Credit Agreement. 
This consent letter may be executed in one or more counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.  In addition, this consent letter shall be governed by and construed
in accordance with the law of the Commonwealth of Massachusetts (without
reference to conflict of laws).

 

3

--------------------------------------------------------------------------------


 

Except as expressly stated herein, neither the execution of this consent nor the
failure of the Administrative Agent, the L/C Issuer or any Lender to exercise
any right or remedy constitutes a waiver of any Default or Event of Default or
of such right or remedy or any other right or remedy under the Credit Agreement.

 

 

Sincerely,

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Alan Tapley

 

Title:

Officer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Christen A. Lacey

 

Title:

Christen A. Lacey, Principal

 

 

 

 

 

 

 

STANDARD CHARTERED BANK, as

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Patricia Doyle

 

Title:

Patricia Doyle, Director, Commodity Corporate-Traders

 

 

 

 

By:

/s/ Robert K. Reddington

 

Title:

Robert K. Reddington, Assistant Vice Preisdent, Credit Documentation

 

 

Credit Risk Control

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas G. Williams

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Barbara Paulsen

 

Title:

Barbara Paulsen, Managing Director

 

 

 

 

 

 

 

RBS CITIZENS,

 

 NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Marina Grossi

 

Title:

Senior Vice President

 

 

 

 

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert D. Lanigan

 

Title:

Senior Vice President

 

 

 

 

 

 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew L. Rosetti

 

Title:

Matthew L. Rosetti, Vice President

 

 

 

 

 

 

 

By:

/s/ Michiel V.M. Van Der Voor

 

Title:

Michiel V.M. Van Der Voor, Managing Director

 

 

 

 

 

 

 

WEBSTER BANK NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard A. O’Brien

 

Title:

Richard A. O’Brien, Senior Vice President

 

5

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Keven D. Smith

 

Title:

Senior Vice President

 

 

 

 

 

 

 

TD BANK, N.A.,

 

(f/k/a TD BankNorth, N.A.)

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robyn Zeller

 

Title:

Senior Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel M. Grondin

 

Title:

Senior Vice President

 

 

 

 

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel M. Grondin

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CALYON NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Zali Win

 

Title:

Zali Win, Managing Director

 

 

 

 

By:

/s/ Michel Kermarrec

 

Title:

Michel Kermarrec, Vice President

 

6

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Chan K. Park

 

Title:

Chan K. Park, Senior Vice President and

 

 

Manager

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

GLOBAL OPERATING LLC

 

 

 

By: Global Partners LP, its sole member

 

 

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Title: Edward J. Faneuil, Execuive Vice President

 

 

 

 

 

 

 

 

 

 

 

GLOBAL COMPANIES LLC

 

 

 

By: Global Operating LLC, its sole member

 

 

 

By: Global Partners LP, its sole member

 

 

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Title: Edward J. Faneuil, Execuive Vice President

 

 

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Title: Edward J. Faneuil, Execuive Vice President

 

 

 

 

 

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Title: Edward J. Faneuil, Execuive Vice President

 

 

 

 

7

--------------------------------------------------------------------------------


 

CHELSEA SANDWICH LLC

 

 

 

By: Global Operating LLC, its sole member

 

 

 

By: Global Partners LP, its sole member

 

 

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Title: Edward J. Faneuil, Execuive Vice President

 

 

 

 

 

 

 

GLOBAL PARTNERS LP

 

 

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Title: Edward J. Faneuil, Execuive Vice President

 

 

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Title: Edward J. Faneuil, Execuive Vice President

 

 

 

 

 

 

 

 

 

 

 

GLOBAL ENERGY MARKETING LLC

 

 

 

By: Global Operating LLC, its sole member

 

 

 

By: Global Partners LP, its sole member

 

 

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Title: Edward J. Faneuil, Execuive Vice President

 

 

 

 

8

--------------------------------------------------------------------------------